Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147377                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147377
                                                                    COA: 311244
                                                                    Kent CC: 11-008862-FC
  REGAN ADAM REYNOLDS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 16, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentences of the Kent Circuit Court and
  REMAND this case to the trial court for resentencing. When scoring Offense Variables
  12 and 13 of the sentencing guidelines, the trial court considered the defendant’s
  conspiracy conviction to be a crime against a person. A conspiracy conviction cannot be
  scored as a crime against a person pursuant to People v Bonilla-Machado, 489 Mich 412
  (2011), and People v Pearson, 490 Mich 984 (2012). On remand, the trial court shall
  score OV 12 at 1 point and OV 13 at 0 points. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           s0122
                                                                               Clerk